Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 1 of 14 PageID 42
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 2 of 14 PageID 43
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 3 of 14 PageID 44
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 4 of 14 PageID 45
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 5 of 14 PageID 46
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 6 of 14 PageID 47
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 7 of 14 PageID 48
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 8 of 14 PageID 49
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 9 of 14 PageID 50
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 10 of 14 PageID 51




           Robert E. Weisberg
                                Digitally signed by Robert E. Weisberg
                                DN: cn=Robert E. Weisberg, o=EEOC, ou=Miami District Office, email=robert.weisberg@eeoc.gov, c=US
                                Date: 2020.10.23 14:03:38 -04'00'
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 11 of 14 PageID 52
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 12 of 14 PageID 53
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 13 of 14 PageID 54
Case 6:20-cv-01603-WWB-LRH Document 12-1 Filed 10/23/20 Page 14 of 14 PageID 55
